To compel respondents to provide for the assessment and collection of a sum sufficient to pay certain ditch orders, issued in 1871, ’72 and ’73 by a drain commissioner.
Denied October 31, 1882.
The answer alleged that respondent had no knowledge as to whether relator was holder or owner of the orders. LCeld, a proper answer; that mandamus proceedings by a person not entitled to payment would not bar a subsequent action by the rightful owner, and that the title of the relator must therefore be admitted or proved for respondent’s protection. See Loomis vs. Township Board, 53 M., 135 (1349).
Held, also, that a purchaser of State lands, who had had the ditch taxes thereon vacated, would not be granted the discretion*1342ary writ of mandamus to compel payment of ditch orders in his possession, nor would such writ be granted to one holding such -orders under him.